 

REGISTRATION RIGHTS AGREEMENT

Registration Rights Agreement (the “Agreement”), dated as of November 9, 2016,
by and between HPIL Holding, a corporation organized under the laws of Nevada
(the “Company”), and GPL Ventures, LLC, a Delaware limited liability company
(the “Investor”).  

Whereas, in connection with the Securities Purchase Agreement by and between the
Company and the Investor of this date (the “Securities Purchase Agreement”), the
Company has agreed to issue and sell to the Investor up to $5,600,000.00 worth
of shares of the Company’s Common Stock, $0.0001 Par value per share (the
“Common Stock”), to be purchased pursuant to the terms and subject to the
conditions set forth in the Securities Purchase Agreement; and 

Whereas, to induce the Investor to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws, with respect to the shares of Common Stock
issuable pursuant to the Securities Purchase Agreement.

Now therefore, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows: 


SECTION 1.            DEFINITIONS.  

As used in this Agreement, the following terms shall have the following
meanings:

“Execution Date” means the date of this Agreement set forth above.

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency. 

“Principal Market” shall mean Nasdaq Capital Market, the NYSE Amex, the New York
Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market or the
OTC Bulletin Board, whichever is the principal market on which the Common Stock
of the Company is listed. 

“Register,” “Registered,” and “Registration” refer to the Registration effected
by preparing and filing one (1) or more Registration Statements in compliance
with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any successor
rule providing for offering securities on a continuous basis (“Rule 415”), and
the declaration or ordering of effectiveness of such Registration Statement(s)
by the United States Securities and Exchange Commission (the “SEC”).  

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
pursuant to the Securities Purchase Agreement, and (ii) the underlying shares of
the Convertible Promissory Note in the amount of $250,000.00, (iii) the  Share
Commitment and underlying Commitment Shares and Additional Commitment Shares,
and (iv) any shares of capital stock issued or issuable with respect to such
shares of Common Stock, if any, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, which have not been
(x) included in the Registration Statement that has been declared effective by
the SEC, or (y) sold under circumstances meeting all of the applicable
conditions of Rule 144 (or any similar provision then in force) under the 1933
Act.

                                         Page 1 of 10

--------------------------------------------------------------------------------

 

 

“Registration Statement” means the registration statement or statements of the
Company filed under the 1933 Act covering the Registrable Securities.

All capitalized terms used in this Agreement and not otherwise defined herein
shall have the same meaning ascribed to them as in the Securities Purchase
Agreement. 


SECTION 2.            REGISTRATION.  


(A)             SUBJECT TO SECTION 3(G), THE COMPANY SHALL, WITHIN THIRTY (30)
DAYS AFTER THE DATE OF THIS AGREEMENT, FILE WITH THE SEC THE REGISTRATION
STATEMENT OR REGISTRATION STATEMENTS (AS IS NECESSARY) ON FORM S-1 (OR, IF SUCH
FORM IS UNAVAILABLE FOR SUCH A REGISTRATION, ON SUCH OTHER FORM AS IS AVAILABLE
FOR SUCH REGISTRATION), COVERING THE RESALE OF ALL OF THE REGISTRABLE
SECURITIES, WHICH REGISTRATION STATEMENT(S) SHALL STATE THAT, IN ACCORDANCE WITH
RULE 416 PROMULGATED UNDER THE 1933 ACT, SUCH REGISTRATION STATEMENT ALSO COVERS
SUCH INDETERMINATE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK AS MAY BECOME
ISSUABLE UPON STOCK SPLITS, STOCK DIVIDENDS OR SIMILAR TRANSACTIONS.  THE
COMPANY SHALL INITIALLY REGISTER FOR RESALE 25,000,000 SHARES OF COMMON STOCK,
EXCEPT TO THE EXTENT THAT THE SEC REQUIRES THE SHARE AMOUNT TO BE REDUCED AS A
CONDITION OF EFFECTIVENESS.


(B)             THE COMPANY AGREES NOT TO INCLUDE ANY OTHER SECURITIES IN THE
REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES WITHOUT THE
INVESTOR’S PRIOR WRITTEN CONSENT WHICH THE INVESTOR MAY WITHHOLD IN ITS SOLE
DISCRETION. FURTHERMORE, THE COMPANY AGREES THAT IT WILL NOT FILE ANY OTHER
REGISTRATION STATEMENT FOR OTHER SECURITIES, UNTIL THIRTY CALENDAR DAYS AFTER
THE REGISTRATION STATEMENT FOR THE REGISTRABLE SECURITIES IS DECLARED EFFECTIVE
BY THE SEC.


SECTION 3.            RELATED OBLIGATIONS.  

At such time as the Company is obligated to prepare and file the Registration
Statement with the SEC pursuant to Section 2(a), the Company shall have the
following obligations with respect to the Registration Statement:


(A)             THE COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE REGISTRABLE SECURITIES TO
BECOME EFFECTIVE WITHIN NINETY (90) DAYS AFTER THE DATE THAT THE REGISTRATION
STATEMENT IS FILED AND SHALL KEEP SUCH REGISTRATION STATEMENT EFFECTIVE UNTIL
THE EARLIER TO OCCUR OF  THE DATE ON WHICH (A) THE INVESTOR SHALL HAVE SOLD ALL
THE REGISTRABLE SECURITIES; OR (B) THE COMPANY HAS NO RIGHT TO SELL ANY
ADDITIONAL SHARES OF COMMON STOCK UNDER THE SECURITIES PURCHASE AGREEMENT (THE
“REGISTRATION PERIOD”).  THE REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR
SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY SHALL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO RESPOND TO ALL SEC COMMENTS WITHIN TEN (10)
BUSINESS DAYS FROM RECEIPT OF SUCH COMMENTS BY THE COMPANY. THE COMPANY SHALL
USE ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRATION STATEMENT
RELATING TO THE REGISTRABLE SECURITIES TO BECOME EFFECTIVE NO LATER THAN FIVE
(5) BUSINESS DAYS AFTER NOTICE FROM THE SEC THAT THE REGISTRATION STATEMENT MAY
BE DECLARED EFFECTIVE.  THE INVESTOR AGREES TO PROVIDE ALL INFORMATION WHICH IT
IS REQUIRED BY LAW TO PROVIDE TO THE COMPANY, INCLUDING THE INTENDED METHOD OF
DISPOSITION OF THE REGISTRABLE SECURITIES, AND THE COMPANY’S OBLIGATIONS SET
FORTH ABOVE SHALL BE CONDITIONED ON THE RECEIPT OF SUCH INFORMATION.


(B)             THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE

                                          Page 2 of 10

--------------------------------------------------------------------------------

 

 


DURING THE REGISTRATION PERIOD, AND, DURING SUCH PERIOD, COMPLY WITH THE
PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE
SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME
AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE
WITH THE INTENDED METHODS OF DISPOSITION BY THE INVESTOR THEREOF AS SET FORTH IN
SUCH REGISTRATION STATEMENT.  IN THE EVENT THE NUMBER OF SHARES OF COMMON STOCK
COVERED BY THE REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT IS AT ANY
TIME INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES, THE COMPANY SHALL
AMEND SUCH REGISTRATION STATEMENT, OR FILE A NEW REGISTRATION STATEMENT (ON THE
SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO COVER ALL OF
THE REGISTRABLE SECURITIES, IN EACH CASE, AS SOON AS PRACTICABLE, BUT IN ANY
EVENT WITHIN FIFTY (50) CALENDAR DAYS AFTER THE NECESSITY THEREFOR ARISES (BASED
ON THE THEN PURCHASE PRICE OF THE COMMON STOCK AND OTHER RELEVANT FACTORS ON
WHICH THE COMPANY REASONABLY ELECTS TO RELY), ASSUMING THE COMPANY HAS
SUFFICIENT AUTHORIZED SHARES AT THAT TIME, AND IF IT DOES NOT, WITHIN FIFTY (50)
CALENDAR DAYS AFTER SUCH SHARES ARE AUTHORIZED.  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH AMENDMENT AND/OR NEW REGISTRATION
STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING THE FILING
THEREOF. 


(C)             THE COMPANY SHALL MAKE AVAILABLE TO THE INVESTOR WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT AND ITS LEGAL
COUNSEL WITHOUT CHARGE (I) IF REQUESTED BY THE INVESTOR, PROMPTLY AFTER THE SAME
IS PREPARED AND FILED WITH THE SEC AT LEAST ONE (1) COPY OF SUCH REGISTRATION
STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND
SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE AND ALL EXHIBITS, THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY
PROSPECTUS) AND, WITH REGARDS TO SUCH REGISTRATION STATEMENT(S), ANY
CORRESPONDENCE BY OR ON BEHALF OF THE COMPANY TO THE SEC OR THE STAFF OF THE SEC
AND ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO THE COMPANY OR
ITS REPRESENTATIVES; AND (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT, THE COMPANY SHALL MAKE AVAILABLE COPIES OF THE PROSPECTUS, VIA EDGAR,
INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS
THERETO.


(D)             THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO (I)
REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH STATES IN THE
UNITED STATES AS THE INVESTOR REASONABLY REQUESTS; (II) PREPARE AND FILE IN
THOSE JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND
SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD; (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV)
TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(D), OR (Y) SUBJECT
ITSELF TO GENERAL TAXATION IN ANY SUCH JURISDICTION.  THE COMPANY SHALL PROMPTLY
NOTIFY THE INVESTOR WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE
COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION
OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE
SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS
RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREATENING OF ANY PROCEEDING FOR
SUCH PURPOSE.


(E)             AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT,
THE COMPANY SHALL NOTIFY THE INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING (“REGISTRATION DEFAULT”) AND USE ALL DILIGENT EFFORTS TO PROMPTLY
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT AND TAKE ANY
OTHER NECESSARY STEPS TO CURE THE REGISTRATION DEFAULT (WHICH, IF SUCH
REGISTRATION STATEMENT IS ON FORM S-3, MAY CONSIST OF A DOCUMENT TO BE FILED BY
THE COMPANY WITH THE SEC PURSUANT TO SECTION 13(A),

                                          Page 3 of 10

--------------------------------------------------------------------------------

 

 


13(C), 14 OR 15(D) OF THE 1934 ACT (AS DEFINED BELOW) AND TO BE INCORPORATED BY
REFERENCE IN THE PROSPECTUS) TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND
MAKE AVAILABLE COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO THE INVESTOR. THE
COMPANY SHALL ALSO PROMPTLY NOTIFY THE INVESTOR (I) WHEN A PROSPECTUS OR ANY
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE;
(II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION
STATEMENT OR RELATED PROSPECTUS OR RELATED INFORMATION, (III) OF THE COMPANY’S
REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT WOULD BE APPROPRIATE, (IV) IN THE EVENT THE REGISTRATION STATEMENT IS
NO LONGER EFFECTIVE, OR (V) IF THE REGISTRATION STATEMENT IS STALE AS A RESULT
OF THE COMPANY’S FAILURE TO TIMELY FILE ITS FINANCIALS OR OTHERWISE. IF A
REGISTRATION DEFAULT OCCURS DURING THE PERIOD COMMENCING ON THE PUT NOTICE DATE
AND ENDING ON THE CLOSING DATE, THE COMPANY ACKNOWLEDGES THAT ITS FAILURE TO
CURE SUCH A REGISTRATION DEFAULT WITHIN TEN (10) BUSINESS DAYS WILL CAUSE THE
INVESTOR TO SUFFER DAMAGES IN AN AMOUNT THAT WILL BE DIFFICULT TO ASCERTAIN.


(F)              THE COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER  SUSPENSION OF EFFECTIVENESS OF
THE REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR
SUSPENSION IS ISSUED,  TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT
THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY THE INVESTOR HOLDING REGISTRABLE
SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE  RESOLUTION THEREOF
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
CONCERNING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT.


(G)             THE COMPANY SHALL PERMIT THE INVESTOR AND ONE (1) LEGAL COUNSEL,
DESIGNATED BY THE INVESTOR, TO REVIEW AND COMMENT UPON THE REGISTRATION
STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO AT LEAST ONE (1) CALENDAR
DAY PRIOR TO THEIR FILING WITH THE SEC.  HOWEVER, ANY POSTPONEMENT OF A FILING
OF A REGISTRATION STATEMENT OR ANY POSTPONEMENT OF A REQUEST FOR ACCELERATION OR
ANY POSTPONEMENT OF THE EFFECTIVE DATE OR EFFECTIVENESS OF A REGISTRATION
STATEMENT BY WRITTEN REQUEST OF THE INVESTOR (COLLECTIVELY, THE "INVESTOR'S
DELAY") SHALL NOT ACT TO TRIGGER ANY PENALTY OF ANY KIND, OR ANY CASH AMOUNT DUE
OR ANY IN-KIND AMOUNT DUE THE INVESTOR FROM THE COMPANY UNDER ANY AND ALL
AGREEMENTS OF ANY NATURE OR KIND BETWEEN THE COMPANY AND THE INVESTOR.  THE
EVENT(S) OF AN INVESTOR'S DELAY SHALL ACT TO SUSPEND ALL OBLIGATIONS OF ANY KIND
OR NATURE OF THE COMPANY UNDER ANY AND ALL AGREEMENTS OF ANY NATURE OR KIND
BETWEEN THE COMPANY AND THE INVESTOR.   


(H)             THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE
OF INFORMATION CONCERNING THE INVESTOR UNLESS (I) DISCLOSURE OF SUCH INFORMATION
IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES LAWS, (II) THE
DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT
OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF SUCH INFORMATION
IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL, NON-APPEALABLE ORDER FROM A
COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION, (IV) SUCH INFORMATION HAS
BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN
VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT, OR (V) THE INVESTOR HAS
CONSENTED TO SUCH DISCLOSURE.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING
THAT DISCLOSURE OF SUCH INFORMATION CONCERNING THE INVESTOR IS SOUGHT IN OR BY A
COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT WRITTEN NOTICE TO THE INVESTOR AND ALLOW THE INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER COVERING SUCH INFORMATION.


(I)               THE COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN DESIGNATION AND QUOTATION OF ALL THE REGISTRABLE SECURITIES COVERED BY
ANY REGISTRATION STATEMENT ON THE PRINCIPAL MARKET. THE COMPANY SHALL PAY ALL
FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 

                                          Page 4 of 10

--------------------------------------------------------------------------------

 

 


(J)               THE COMPANY SHALL PROVIDE A TRANSFER AGENT FOR ALL THE
REGISTRABLE SECURITIES NOT LATER THAN THE EFFECTIVE DATE OF THE FIRST
REGISTRATION STATEMENT FILED PURSUANT HERETO.


(K)             IF REQUESTED BY THE INVESTOR, THE COMPANY SHALL (I) AS SOON AS
REASONABLY PRACTICAL INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS THE INVESTOR REASONABLY DETERMINES SHOULD BE
INCLUDED THEREIN RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE
SECURITIES, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING; (II) MAKE
ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
AS SOON AS REASONABLY POSSIBLE AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION STATEMENT IF REASONABLY
REQUESTED BY THE INVESTOR.


(L)               THE COMPANY SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE REGISTRABLE SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY TO FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES.


(M)           THE COMPANY SHALL OTHERWISE USE ALL COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN
CONNECTION WITH ANY REGISTRATION HEREUNDER.


(N)             WITHIN ONE (1) BUSINESS DAY AFTER THE REGISTRATION STATEMENT
WHICH INCLUDES REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC, THE
COMPANY SHALL DELIVER TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES,
WITH COPIES TO THE INVESTOR, A WRITTEN NOTIFICATION THAT SUCH REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC.


SECTION 4.            OBLIGATIONS OF THE INVESTOR.  


(A)             AT LEAST FIVE (5) CALENDAR DAYS PRIOR TO THE FIRST ANTICIPATED
FILING DATE OF THE REGISTRATION STATEMENT THE COMPANY SHALL NOTIFY THE INVESTOR
IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM THE INVESTOR FOR THE
REGISTRATION STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT
TO THE REGISTRABLE SECURITIES AND THE INVESTOR AGREES TO FURNISH TO THE COMPANY
THAT INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES AND THE INTENDED
METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES AS SHALL REASONABLY BE
REQUIRED TO EFFECT THE REGISTRATION OF THE RESALE OF SUCH REGISTRABLE SECURITIES
AND THE INVESTOR SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST. THE INVESTOR COVENANTS AND
AGREES THAT, IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES BY IT
PURSUANT TO THE REGISTRATION STATEMENT, IT SHALL COMPLY WITH THE “PLAN OF
DISTRIBUTION” SECTION OF THE THEN CURRENT PROSPECTUS RELATING TO SUCH
REGISTRATION STATEMENT.


(B)             THE INVESTOR, BY ITS ACCEPTANCE OF THE REGISTRABLE SECURITIES,
AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE COMPANY IN
CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION STATEMENT
HEREUNDER. 


SECTION 5.            EXPENSES OF REGISTRATION.  

All reasonable expenses, other than underwriting discounts and commissions and
other than as set forth in the Securities Purchase Agreement, incurred in
connection with registrations including comments, filings or qualifications
pursuant to Section 2 and Section 3, including, without limitation, all
registration, listing and qualifications fees, printing and accounting fees, and
fees and disbursements of counsel for the Company shall be paid by the Company.


 

                                          Page 5 of 10

--------------------------------------------------------------------------------

 

 


SECTION 6.            INDEMNIFICATION.  

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:


(A)             TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY, UNDER THIS
AGREEMENT, WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND THE
INVESTOR, THE DIRECTORS, OFFICERS, PARTNERS, EMPLOYEES, COUNSEL, AGENTS,
REPRESENTATIVES OF, AND EACH PERSON, IF ANY, WHO CONTROLS, THE INVESTOR WITHIN
THE MEANING OF THE 1933 ACT OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “1934 ACT”) (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, ATTORNEYS’
FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL (COLLECTIVELY,
“CLAIMS”), INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM,
SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY
OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY,
BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED
PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM
MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER
COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON: (I)
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING
MADE IN CONNECTION WITH THE QUALIFICATION OF THE OFFERING UNDER THE SECURITIES
OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN WHICH THE INVESTOR HAS REQUESTED
IN WRITING THAT THE COMPANY REGISTER OR QUALIFY THE SHARES (“BLUE SKY FILING”),
OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (II)
ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
THE FINAL PROSPECTUS FOR THE OFFER OF THE REGISTRABLE SECURITIES (AS AMENDED OR
SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO
WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, OR
(III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE 1933 ACT, THE
1934 ACT, ANY OTHER LAW, INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES
LAW, OR ANY RULE OR REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT (THE MATTERS IN
THE FOREGOING CLAUSES (I) THROUGH (III) BEING, COLLECTIVELY, “VIOLATIONS”).
SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 6(B) THE COMPANY SHALL
REIMBURSE EACH INDEMNIFIED PERSON, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY REASONABLE LEGAL FEES OR OTHER REASONABLE EXPENSES
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A): (I) SHALL NOT APPLY TO A CLAIM ARISING
OUT OF OR BASED UPON A VIOLATION WHICH IS DUE TO THE INCLUSION IN THE
REGISTRATION STATEMENT OF THE INFORMATION FURNISHED TO THE COMPANY BY ANY
INDEMNIFIED PERSON EXPRESSLY FOR USE IN CONNECTION WITH THE PREPARATION OF THE
REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO; (II)
SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS BASED ON (A) A FAILURE OF THE
INVESTOR TO DELIVER OR TO CAUSE TO BE DELIVERED THE PROSPECTUS MADE AVAILABLE BY
THE COMPANY; (B) THE INDEMNIFIED PERSON’S USE OF AN INCORRECT PROSPECTUS DESPITE
BEING PROMPTLY ADVISED IN ADVANCE BY THE COMPANY IN WRITING NOT TO USE SUCH
INCORRECT PROSPECTUS; (C) THE MANNER OF SALE OF THE REGISTRABLE SECURITIES BY
THE INVESTOR OR OF THE INVESTOR’S FAILURE TO REGISTER AS A DEALER UNDER
APPLICABLE SECURITIES LAWS; (D) ANY OMISSION OF THE INVESTOR TO NOTIFY THE
COMPANY OF ANY MATERIAL FACT THAT SHOULD BE STATED IN THE REGISTRATION STATEMENT
OR PROSPECTUS RELATING TO THE INVESTOR OR THE MANNER OF SALE; AND (E) ANY
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON
AND  SHALL SURVIVE THE RESALE OF THE REGISTRABLE SECURITIES BY THE INVESTOR
PURSUANT TO THE REGISTRATION STATEMENT; AND (III) SHALL NOT BE AVAILABLE TO THE
EXTENT THE CLAIM ARISES OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
INDEMNIFIED PERSON.


 

                                          Page 6 of 10

--------------------------------------------------------------------------------

 

 


(B)             PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM,
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6,
DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF,
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY, AS THE CASE MAY BE, SHALL HAVE THE
RIGHT TO RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES TO BE PAID BY THE
INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY, THE REPRESENTATION BY COUNSEL OF THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE
INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  THE INDEMNIFYING PARTY SHALL PAY FOR ONLY ONE (1)
SEPARATE LEGAL COUNSEL FOR THE INDEMNIFIED PERSONS OR THE INDEMNIFIED PARTIES,
AS APPLICABLE, AND SUCH COUNSEL SHALL BE SELECTED BY THE INDEMNIFIED PARTY.  THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL COOPERATE FULLY WITH THE
INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH
ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING
PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT
ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO. NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY
ACTION, CLAIM OR PROCEEDING AFFECTED WITHOUT ITS WRITTEN CONSENT; PROVIDED,
HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD, DELAY OR
CONDITION ITS CONSENT. NO INDEMNIFYING PARTY SHALL, WITHOUT THE CONSENT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY IN
RESPECT TO SUCH CLAIM.  FOLLOWING INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE
INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS
RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY
LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6,
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO
DEFEND SUCH ACTION.


(C)             THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION
TO (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY
LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


SECTION 7.            CONTRIBUTION.  

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6; (ii) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any seller of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.


 

                                          Page 7 of 10

--------------------------------------------------------------------------------

 

 


SECTION 8.            REPORTS UNDER THE 1934 ACT.  

With a view to making available to the Investor the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investor to sell securities of the Company
to the public without registration (“Rule 144”), provided that the Investor
holds any Registrable Securities which are eligible for resale under Rule 144
and such information is necessary in order for the Investor to sell such
Securities pursuant to Rule 144, the Company agrees to:


(A)             MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;


(B)             FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS
THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD THAT
NOTHING HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER THE SECURITIES
PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND OTHER DOCUMENTS IS
REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


(C)             FURNISH TO THE INVESTOR, PROMPTLY UPON REQUEST, (I) A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE 1933 ACT AND THE 1934 ACT APPLICABLE TO THE COMPANY, (II) A COPY
OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED TO PERMIT THE INVESTOR TO SELL SUCH SECURITIES
PURSUANT TO RULE 144 WITHOUT REGISTRATION.


SECTION 9.            NO ASSIGNMENT OF REGISTRATION RIGHTS.  

This Agreement and the rights, agreements or obligations hereunder may not be
assigned, by operation of law, merger or otherwise, and without the prior
written consent of the other party hereto, and any purported assignment by a
party without prior written consent of the other party will be null and void and
not binding on such other party.  Subject to the preceding sentence, all of the
terms, agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, and inure to the benefit of and are enforceable by,
the parties and their respective successors and assigns.


SECTION 10.         AMENDMENT OF REGISTRATION RIGHTS.  

The provisions of this Agreement may be amended only with the written consent of
the Company and the Investor.  


SECTION 11.         MISCELLANEOUS.  


(A)             ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO
HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON
RECEIPT, WHEN SENT BY FACSIMILE OR EMAIL WITH THE SIGNED DOCUMENT ATTACHED IN
PDF FORMAT (PROVIDED A CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
(1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE,
IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES
AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

If to the Company:

 

HPIL Holding

                                          Page 8 of 10

--------------------------------------------------------------------------------

 

 

3738 Coach Cove,

Sanford, MI 48657       

 

If to the Investor:

GPL Ventures, LLC

One Penn Plaza, Suite 6196

New York, NY 10119

 

Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number, facsimile number ore-mail address.


(B)             FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.


(C)             THIS AGREEMENT AND THE SECURITIES PURCHASE AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR
UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND THEREIN.


(D)             THIS AGREEMENT AND THE SECURITIES PURCHASE AGREEMENT SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF.


(E)             THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.  WHENEVER
REQUIRED BY THE CONTEXT OF THIS AGREEMENT, THE SINGULAR SHALL INCLUDE THE PLURAL
AND MASCULINE SHALL INCLUDE THE FEMININE.  THIS AGREEMENT SHALL NOT BE CONSTRUED
AS IF IT HAD BEEN PREPARED BY ONE OF THE PARTIES, BUT RATHER AS IF ALL THE
PARTIES HAD PREPARED THE SAME.


(F)              THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A
PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OR
BY E-MAIL DELIVERY OF A PDF FORMAT OF A COPY OF THIS AGREEMENT BEARING THE
SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


(G)             EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS THE OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


(H)             IN CASE ANY PROVISION OF THIS AGREEMENT IS HELD BY A COURT OF
COMPETENT JURISDICTION TO BE EXCESSIVE IN SCOPE OR OTHERWISE INVALID OR
UNENFORCEABLE, SUCH PROVISION SHALL BE ADJUSTED RATHER THAN VOIDED, IF POSSIBLE,
SO THAT IT IS ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE, AND THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT WILL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


SECTION 12.         CHOICE OF LAW.  

All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the state of New York, without regard to
principles of conflict of laws. 

                                          Page 9 of 10

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE OF REGISTRATION RIGHTS AGREEMENT

Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Securities Purchase Agreement and the
Registration Rights Agreement as of the date first written above.

The undersigned signatory hereby certifies that he has read and understands the
Registration Rights Agreement, and the representations made by the undersigned
in this Registration Rights Agreement are true and accurate, and agrees to be
bound by its terms. 

GPL VENTURES, LLC

By:              /S/ Nitin Amersey                        

Name:        Nitin Amersey                            

Title:           CFO                                           

  

 

HPIL Holding

By:              /S/ Alexander Dillon                   

Name:        Alexander Dillon                       

Title:           Managing Partner                      

  

 